Title: To George Washington from Major General Philip Schuyler, 24 July 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
German Flatts [N.Y.] July 24th 1776

Your Excellency’s Favor of the 17th Instant was last Night delivered me by Mr Bennet.
If I had with me the Remonstrance of the Field Officers against quiting Crown point, I should attempt to point out the Insufficiency of each of the several Reasons they give against the Removal of the Army to Ticonderoga and which would at the same Time shew on what I founded my opinion of the propriety of the Measure but as the paper was left at Albany I shall cursorily enter into some Observations—The little Time I have

for reflecting on the Subject; the constant Interruptions from the Indians; Indisposition of Body, and my Inability to convey my Ideas with that perspicuity the Subject merits, I hope will plead for the Inaccuracies which you will discover. Crown point is a peninsula which projects from the West Side of Lake Champlain and runs down and almost parallel to both Sides of it—The East Side of the peninsula is bounded by the Waters of that part of the Lake, which flow from Skenesborough and Lake George, passing by Tyconderoga in their Way; and the North-East Corner of the peninsula is distant from the East Shore of Lake Champlain about half a Mile or something better, but under three Quarters of a Mile—The Northwest Corner of it is nearly if not quite two Miles distant from the Western Shore of the Lake—If the Enemy should have a Naval Superiority, our armed Vessels must retire to the Southward of Crown point, between that and Ticonderoga, or take Shelter under any Fortifications we might have there. In either Case the Enemy may go along the Western Shore land in the Bay that forms the peninsula and attack any Force that may be at Crown point, from the Rear, or they may land on the East Side of the Lake, below Crown point, and as the Country is flat, and in some parts improved, they may possess themselves of the East Shore, between Crown point and Ticonderoga, without any great Difficulty, however strong any Fortification on the East Side, opposite to Crown point, might be, and hence all Supplies must be cut off, unless our Force at Crown point should imbark in Batteaus & be sufficiently strong to land and repulse them, and there is little prospect that such an Attempt would succeed, considering how infinitely better they are provided than we and what Advantages they would receive from the Works they might throw up; besides the last Considerations permit me to subjoin that such is the Nature of the Ground at Crown point (the point faces to the North; fronts the Lake and is indented with small Bays and about one Mile broad on a streight Line from the North-eastern to the North-western point) that the Fort which General Amherst erected there, was so exposed, from the Grounds about it, that it required three or four strong Redoubts to cover it—Redoubts, that were in themselves very considerable Fortifications and built at much Expence, on Account of the Scarcity of Earth, insomuch so that all the Fortifications ten thousand

Men could make in the Course of the Campaign would be far from formidable.
At Ticonderoga we are not exposed to these Dangers or Difficulties—The Lake between the Fort and the intended Encampment on the East Side of it, does not exceed half a Mile in Breadth—Let us now suppose that the Enemy are capable of forcing our armed Vessels to seek Shelter at Ticonderoga—Nothing then is to obstruct their coming to that place—Being come, let us suppose that they would land on the East Side of the Lake—The intended Camp is defended on the North by a large Creek and sunken Country, which effectually prevents any Approaches from that Quarter; they must therefore take a Tour of several Miles to head the sunken Country before they can get into our Rear—If they do, are our Supplies cut off? No, for we have the Communication by Lake George open—Can they drive us out of the strong Camp on the East Side? I think not: I think it impossible for twenty thousand Men to do it ever so well provided if the Camp consists of less than even a Quarter of that Number indifferently furnished; such is the natural Strength of the Ground: but let us suppose that the Enemy should land on the West Side and attempt to drive us thence; here we fight on an equal Footing (except what Advantages our Lines and Fortifications may give us) and we can oppose nine tenths of our Army to them: for they cannot prevent the Junction of our Troops either Way whenever they please to join—Let us suppose the worst—They drive us from the Ground; we lose our Cannon, but they cannot prevent such as do not fall in the Engagement from retiring to the strong Camp. (A bare Inspection of a good Map if I had one to send your Excellency would I hope convince you of the Weight of these Observations.[)]
But if we are obliged to retreat from Ticonderoga—will not their Vessels pass our strong Camp and get between that and Skenesborough? I think it impossible for them to pass—The passage is narrow: the Channel more so; our Vessels laying in Line of Battle on the South Side of the Camp: their’s obliged to come up by two at a Time, at most, exposed to our Cannon in getting there, and when there at once attacked by our Vessels and our Batteries within point blank Shot.
But if the Enemy have possession of Ticonderoga will they not cut off our Supplies? Yes, effectually any Supplies attempted to

be sent by the Way of Lake George, but not those sent by the Way of Skenesborough, or thro’ the Towns laying in this Colony on the East Side of Lake Champlain between the Camp and New Hampshire and the Northern parts of the Massachusetts.
But cannot the Enemy when in possession of Ticonderoga penetrate into this Colony by the Way of Lake George, and leave our Army in the strong Camp? Yes, provided they take their Boats, provisions &c. out of Lake Champlain on the North Side of Ticonderoga and convey them by Land into Lake George: the Distance between three and four Miles. but as they cannot do this without our Knowlege we can move any part of our Army by the Way of Skenesborough to Fort George before they can reach it, but as we have no Naval Force on that Lake, nor any strong Fortifications and if they are superior and our Army not reinforced by Militia, which I should hope would not be the Case, we can retire from thence to some place in the Vicinity of Fort Edward, and bring away all the Carriages from the few Inhabitants that live there and I conceive that they would find it extremely difficult if not impossible to move only such of their Boats and Necessaries, as they cannot dispense with over a fifteen Mile Land Carriage, even if they should be able to bring a considerable Number of Carriages from Canada, for it will take one hundred Carriages, each carrying four Barrels of pork or Flour (and they can bring no Carriages that will convey more) to transport one Day’s provision for 10000 Men and the Carriages can only compleat a Trip in two Days.
Upon the whole, I do not only think Ticonderoga infinitely preferable to Crown point for a Stand to be made, but so happily situated for us that I have very little Apprehension of General Burgoyne’s being able to succeed in that Quarter unless there should be too great a Disparity of Numbers in his Favor.
I had almost forgot to observe that your Excellency, from the Information you have had seems to entertain an Idea that the Situation of Crown point “Is of the utmost Importance, especially if we mean to keep the Superiority & Mastery of the Lake” and that “if it is abandoned by us it is natural to suppose the Enemy will possess it, and if they do that then our Vessels will be in their Rear, and it will not be in our power to bring them to Ticonderoga or the post opposite to it.” Your Excellency will pardon me for a few Remarks on that passage of your Letter.

Crown point lies about forty three Miles from the extreme South Part of Lake Champlain, which is at Skenesborough, and about one hundred from the Northern Extreme, which is at St John’s—The part of the Lake South of Crown point is seldom in any place above two Miles wide; from Crown point to about 18 Miles North of it, it may be at a Medium about 3½ Miles, three and four being the Extremes; beyond that for about 56 Miles it is seldom less than six or more than 14 or 15; but a Chain of Islands running nearly parallel to the Sides of the Lake lay in the broadest part on, and nearly in the Middle, so that the Width on each Side is about six Miles.
Let us now suppose our Navy to be in any part of the Lake to the Northward of, and out of the Reach of the Cannon that may be at Crown point, and there attacked by the Enemy, what Assistance can it receive from any Fortification at the point? None surely, and if worsted, it must fly to the South Side of Crown point for Shelter and the Enemy have the entire Mastery of the Lake. If Crown point was totally abandoned and if the Navy was attacked and worsted in any part to the Northward of Ticonderoga, whether in Sight of that place or towards the North End of the Lake, the Consequences are exactly the same—It must retire to the South of where the Army is. If we abandon Crown point, that the Enemy will possess themselves of it is certain, if they can do it; but if we suppose they can, we must not only suppose that they can and will pass our Fleet—altho’ their’s should be inferior, or that they must have a Naval Superiority—If they can pass our Fleet any where beyond Crown point, their Army can attack our’s at Crown point, if it is there, or at Ticonderoga if there: in either Case our Ships will be in their Rear.
But supposing they could and would, by some Means or other frustrate our Intentions in having a Navy in the Lake (which Intention appears to be to prevent any Boats coming up) and pass by it, altho’ superior to their’s—Is it probable they will do it? Will they risk the Danger they may run if a fair Wind should enable our Ships to get up with them? Will they risk an Interception of their Supplies and a prevention of Retreat in Case of a Repulse? I think not, but if their Navy is superior the keeping possession of the Lake is impossible, and then the Question recurs, where is the best place to make a Stand with the greatest

prospect of Advantage to us—I think that place to be Ticonderoga and the Grounds opposite to it: I may be mistaken—The only View I had in giving my opinion for removing the Army to these places was, that I thought it would there most advance the Interest of the Cause we are engaged in.
Altho’ I do not recollect that in the Resolution of the General Officers to move the Army from Crown point, that it is observed that a small post was to be kept there, from whence our Vessels might be supplied more readily than from Ticonderoga yet that was determined on.
I have always deprecated Jealousies and Contentions in the Army—I believe the officers that have served under me will do me the Justice to acknowlege it; I shall invariably continue in that Line of Conduct, and if seconded by the inferior Officers I hope the Evil will soon vanish. Your Excellency’s Conclusion is too just “that the most lavish and extravagant Waste has been made of provisions”—The Difficulties I experienced last Campaign on this Account, are incredible, and I was in Hopes that the Orders I had issued to the Officers, and the Directions I had given to the Commissaries, in the Course of the Winter would have been effectual and have put a Stop to many infamous practices—On this Side of Canada I experienced the good Effects: such of the Commissaries appointed by the Colonies at the Beginning of the Struggle as were then employed and were found incompetent were removed, as soon as it could be done, without giving Umbrage to particular Colonies. This Removal took place last Fall, and Things have been carried on regularly since that Time. But otherwise in Canada a Return was asked of such as were employed, and the Orders by which they as well as the Officers were to govern themselves were transmitted to the commanding Officer in February last, with a Request to publish them—I am informed they were never made public, nor was any Return sent of who was employed, and the D. Commissary could not tell, as they were appointed in Canada, and acted independent of him—When Mr Price was appointed D. Commissary General for Canada, I gave him a Copy of these Orders, Copy of which, and Copy of my Instructions to him, I think I transmitted to your Excellency—I never received a single Line from him during the Time he was in Canada, and I am informed by Mr Swart, whom Mr Livingston sent into Canada as

his Deputy, that the Soldiers have been permitted to go to the Barrels and take what they liked, and that this was by General Orders—On my last Arrival at Crown point I found the provisions laying in parcels on different parts of the Beach, exposed to the Weather and to be stolen; I ordered it and did see it put into the Stores, and then found much less than I had expected, altho’ I had supposed that great Waste and Loss had taken place in the Retreat from Canada; When I observed that fresh Beef was not to be had, I conceived that it could not be immediately procured in sufficient Quantities as all Stall-fed Beef was expended, and the Grass fed then hardly fit for killing, nor was I much mistaken, altho’ a few Days after I found that Mr Livingston by his Exertions and with borrowed Money had made Shift to engage such a Number that my Apprehensions on that Score are at an End; but Mr Trumbull was certainly ill-informed in supposing that fresh Meat could be easily procured at the Time alluded to—If Mr Livingston had been less industrious than he was, we should have experienced a Scarcity of provisions; both from the then Scarcity of Beef and Money to purchase it with—I am however still uneasy on Account of pork, lest any Accident should hereafter be occasioned, by not having a sufficient Quantity in Store.
Before General Sullivan’s Brigade arrived at Albany the Troops were contented with the Continental Allowance, and when only Bread pork & peas could be got, they had a pound of each of the two former, in Lieu of all the other Articles; but a Regiment of his Brigade refusing to draw less than 18 Ounces of pork, and General Sullivan assuring me that the additional Ounces had been allowed them since December last, in Lieu of Milk, I ordered the Commissary to issue it taking Receipts for the Quantities delivered—This extra-Allowance has not only made the Calculation I sent you some Time ago, extremely erronious, but will greatly distress us.
I am so well convinced of the Difficulties you labour under to procure the necessary Supplies of every Kind for the Army, that I have only asked for such Things as could not be procured at Albany or in the Neighbouring Country, and have wrote to Committees and employed persons in every Quarter of the County—I tried, but in Vain, to procure the Articles for the Gundaloes; but as the Navigation is since interrupted, I hope to

be able to get them and shall write immediately to Albany on that Head.
I shall immediately on my Return give out in Orders, that no double Commissions are to be held, except by the Officers you mention. I hope your Excellency will approve of my leaving it to the Choice of the Officers what Commission to keep.
I believe I forgot to mention that General Thomas and I concluded that it was highly necessary to have an active D. Quarter Master at St John’s and Chamblé—I mentioned Lieut. Colonel Buel of Burrel’s Regiment as an officer whose Activity and prudence I could rely on—He accepted the Office but with much persuasion, as he wished to remain with the Regiment—He is now at Fort George, and I am really at a Loss to find one to replace him, who will be equal to the Duty he is obliged to do. My Secretary, who had Orders to open any Dispatches that might come from you and to transmit such parts to General Gates as contained Orders that required more immediate Dispatch than the round about Way of first sending them here would admit of, informs me that the omitted part of my Letter of the 12th was “Inclose Returns of the Army at Crown point, the Garrison of Fort George &c.” “When I was at Crown point I proposed to a Council of Officers an Expedient, to procure the Return of the Deserters of the Northern Army and it was” unanimously &c.
I am just now informed that the pennsylvania Carpenters arrived at Albany on the 20th Instant. I left Directions for forwarding them, and I hope they are now at Work.
I have no Hopes that the Conference with the Indians will open before the 29th and I fear it will then last a Week—Their Delays distress me beyond Imagination I have represented to them, that important Business required my Attendance at Albany they will not however suffer me to leave them; and my Colleagues apprehend if I do, that it will essentially injure us—I must therefore comply with their Wishes, altho’ my presence on the Communication was never more wanted than at this Juncture.
Mr Trumbull the D. pay-Master General informs me that his Chest is quite empty—So early as the 22d of May Congress voted half a Million of Dollars for the Northern Army—

200,000 have only been received; Will your Excellency please to represent to Congress that the Service suffers very materially for Want of Money, and that the Officers in the different Departments are put to inconcievable Difficulties on that Account.
That Heaven may protect, and pour its best Blessings on you is the unfeigned Wish of Your Excellency’s most obedient humble Servant

Ph: Schuyler

